DETAILED ACTION
This Office Action is in response to the communication filed 01/05/2021...
Current status of the claims:
Claim 2 and 19 are cancelled.
Claims 1, 3-18, 20-27 are pending. The detail office action to the pending claims is as shown below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Receipt is acknowledged of Applicant’s request for entry of the Amendment filed 01/05/2021. By this amendment, claim 18 has been amended to correct a minor informality. 

Response to Arguments/Remarks
Applicant’s Remarks Made in an Applicants Arguments/Remarks, filed in reply to said Office Action has been fully considered. The Applicant contends:
Applicant respectfully asserts that the cited combination of Wang, Lou, and Moon fails to teach or suggest the recited limitations of, at a signal transmitting station, allocating multiple spatial streams to a signal receiving station for a multiple input, multiple output (MIMO) transmission, assigning multiple unequal modulation and coding schemes (MCSs) to said multiple spatial streams of the signal receiving station, wherein each group of the plurality of groups is associated with a respective MCS, and setting multiple user fields in said preamble of said PPDU using the same station ID of the signal receiving station, wherein each of said multiple user fields comprises a station identification (ID) of said signal receiving station in correspondence to a MCS allocated to a respective group of spatial streams of the signal receiving station, as claimed. At the portions of Wang cited in the rejection, Wang appears to be entirely silent regarding the above limitations. While Wang may teach that different MCL levels can be mapped to frequency channels as signaled in SIG fields, the MCLs are not allocated to a respective group of spatial 

The Examiner respectfully disagrees with the Applicant’s assertion that the cited art (Wang, Lou and Moon) in combination does not render obvious the above identified claim feature recited in independent claim 1 and somehow similarly recited in independent claims 11 and 18. With regard to the above identified limitations of, at a signal transmitting station, allocating multiple spatial streams to a signal receiving station for a multiple input, multiple output (MIMO) transmission, assigning multiple unequal modulation and coding schemes (MCSs) to said multiple spatial streams of the signal receiving station, wherein each group of the plurality of groups is associated with a respective MCS, and setting multiple user fields in said preamble of said PPDU using the same station ID of the signal receiving station, wherein each of said multiple user fields comprises a station identification (ID) of said signal receiving station in correspondence to a MCS allocated to a respective group of spatial streams of the signal receiving station, as communicated in the detailed office action, Wang, e.g. Figs. 3-4 and Paras [0092], discloses allocating multiple spatial streams to a receive station for a multiple input, multiple output (MIMO) transmission; assigning the multiple spatial streams into a plurality of groups, each group comprising one or more spatial streams (see for example, Figs. 3-4 and Paras [0092]-[0095] of Wang); assigning multiple unequal modulation and coding schemes (MCSs) to said multiple spatial streams wherein each group is associated with a respective MCS (e.g. Figs. 22-23, 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-7 11-16, 18, 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over US2013/0229996 to Wang et al. (“Wang”) in view of US2018/0007712 to Lou et al. (“Lou”)  further in view of US2016/0315681 to Moon et al. (“Moon”)

RE claims 1 and 18, Wang discloses a method of wireless communication and a wireless communication device (see for example, Fig. 1 of Wang), said method/device comprising, a memory (see for example, Fig. 1 of Wang);  a processor coupled to the memory (see for example, Fig. 1 of Wang), wherein said memory comprises instructions that, when executed by said processor, cause said wireless communication device (see for example, Para [0264] of Wang) to: allocate multiple spatial streams to a receive (see for example, Figs. 3-4 and Paras [0092] of Wang);  assign the multiple spatial streams into a plurality of groups, each group comprising one or more spatial streams (see for example, Figs. 3-4 and Paras [0092]-[0095] of Wang) ;  and assigning multiple unequal modulation and coding schemes (MCSs) to said multiple spatial streams wherein each group is associated with a respective MCS (see for example, Fig. 22,  Paras [0009], [0190]-[0192] and [0915]-[0196] of Wang);  and a transceiver coupled to said memory (see for example, Fig. 1 of Wang), wherein said transceiver is configured to: generate an Physical Layer Convergence Protocol (PLCP) protocol data unit (PPDU) (see for example, Figs. 21 22, 24-25, 30 and Paras [0193]-[0915] of Wang), wherein generating said PPDU comprises: setting a preamble of a Physical Layer Convergence Protocol (PLCP) protocol data unit (PPDU) to […] (see for example, Figs. 24-25, 30 and Paras [0195], [0201] of Wang);  setting multiple user fields in said preamble of said PPDU ( e.g. Wang, Figs. 24-25, 30 and Paras [0195], [0206][-0209]: multiple user fields such as common and individual SIG fields are set in the preamble of the PPDU), […] wherein each of said multiple user fields (see for example, Wang Figs. 5, 11, 22 and Paras [0092] [0099], [0195]) corresponds to an MCS allocated to a respective group of spatial streams (see for example, Figs. 5, 11, 22 and Paras [0099], [0195] of Wang: all MCS, including unequal MCS, may be indicated in the SIG felids and mapping between MCS levels and frequency channels may also be signaled in SIG fields) ;  and transmitting said PPDU to said receive station (see for example, Figs. 24-25 and Paras [0037]-[0038], [0207], [0210] of Wang) […]. While describing assigning setting a first field of a preamble of a Physical Layer Convergence Protocol (PLCP) protocol data unit (PPDU) (as discussed above), Wang does not explicitly disclose the feature: [to specify the multiple spatial streams], as recited in claims 1 and 18. However, Lou teaches or suggests, in the same technical field, the feature: [to specify the multiple spatial streams], as claimed (see for example, Figs. 10, 28-29 and Paras [0005] [0204], [0212] of Lou: a receiver  and transmit said PPDU to said receive station. Wang in view Lou does not explicitly disclose the feature [using a same station ID of the signal receiving station] and [corresponding to the same station IDS set in the multiple user fields], as recited in currently amended claims 1 and 18. However, Moon teaches or suggests, in the same technical field, the feature: [using a same station ID of the signal receiving station] (e.g. Moon Fig. 7 and Paras [0099]-[0100]: association IDs of the same STA ID of the signal receiving station can be specified) and [corresponding to the same station IDS set in the multiple user fields], as recited (e.g. Moon Fig. 7 and Paras [0099]-[0100]: association IDs of the same STA ID of the signal receiving station can be specified in the multiple in the multiple user fields. See also “header of the uplink frames 720, 730, and 740 in Fig. 7 that may be identical to each other). Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to  and transmit said PPDU to said receive station. Therefore one of ordinary skill in the art, such as an individual working in the field of wireless communication could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claims 1 and 18.

RE claims 2 and 19. (Cancelled)

RE claims 3, 13 and 20, Wang discloses the method and the wireless communication device of claims 1, 12 and 18, respectively, further comprising setting an SIG-A field in said preamble to indicate that said PPDU specifies multiple unequal MCSs allocated to the signal receiving station for said MIMO transmission (see for example, Wang, Fig. 22, Paras [0009], [0190]-[0192] and [0915]-[0196]).   

RE claims 4, 14 and 21, Wang discloses the method and the wireless communication device of claims 1 and 18, respectively, wherein said setting multiple user fields comprises setting said multiple user fields with a plurality of association IDs of said receive station (see for example, Figs. 5, 11, 22 and Paras [0092], [0132], [0195] of Wang: association IDs (AIDs) can be specified in the multiple SIG fields. Explicit indication IDs can be added to the
"SIG-A" field to indicate that multiple channel assignments (e.g. MCSs) to the DL MU group STAs).   

RE claims 5, 15 and 22, Wang discloses the method and the wireless communication device of claims 1 and 18, respectively, wherein said plurality of association IDs (AIDs) are set in said multiple user fields in a particular order or comprises a particular AID of said receive station (see Figs. 5, 11, 22 and Paras [0092] [0099], [0195] of Wang: see for example, Figs. 5, 11, 22 and Paras [0092], [0132], [0195] of Wang: association IDs (AIDs) can be specified in the multiple SIG fields and may include explicit identifications (IDs) for each of STAs in the DL MU-PCA group the channel assignment fields), wherein said particular order or said particular AID indicates that multiple unequal MCSs are allocated to said receive station for said MIMO transmission (see for example, Figs. 5, 11, 22 and Paras [0099], [0190], [0195] [0261] of Wang: equal MCS and unequal MCSs are supported in this scheme, wherein the MCS levels are indicated in SIG field, e.g. AID reserved for legacy equal MCS while another specific AID reserved for the unequal MCSs).   

RE claims 6, 16 and 23, Wang discloses the method and the wireless communication device of claims 1 and 18, respectively. Wang does not explicitly disclose the limitation: wherein said setting said multiple user fields further comprises inserting an indication in a user field of said multiple user fields to indicate that a following user field is set in correspondence to another MCS allocated to said receive station. However, Lou teaches or suggests, in the same technical field, the limitation: wherein said setting said multiple user fields further comprises inserting an indication in a user field of said multiple user fields to indicate that a following user field is set in correspondence to another MCS allocated to said receive station (see for example, Figs. 28-29, and Paras [0210], [0211] of Lou). Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art  and transmit said PPDU to said receive station. Therefore one of ordinary skill in the art, such as an individual working in the field of wireless communication could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claims 6 and 23.
  
RE claims 7 and 24, Wang discloses the method and the wireless communication device of claims 1 and 18, respectively, wherein said transmit station is an access point (AP) station (see Fig. 2A of Wang) and said receive station is a non-AP station (see Fig. 2A of Wang), wherein said MIMO transmission is a downlink data transmission of said PPDU by using said multiple spatial streams and said multiple unequal MCS (see for example, Figs. 22-25,  Paras [0035]-[0038], [0195] of Wang), wherein said multiple user fields are contained in one or more user block fields of a SIG-B field in said preamble ( see for example, (e.g. Wang Fig. 30 and paras [0244]-[0245]: contained in one or more user fields of SIG field in the preamble).   

RE claim 11, Wang discloses a method of wireless communication (e.g. Fig. 1, Para [0009]), said method comprising: at a non-access point (non-AP) receiving a downlink (DL) Physical Layer Convergence Protocol (PLCP) protocol data unit (PPDU) transmitted in a DL multiple input multiple output (MIMO) transmission (e.g. Fig. 22, Paras [0009], [0915], [0196]), wherein said DL PPDU comprises: a common field in a preamble of said PPDU (e.g. Fig. 22, Para [0196]), wherein said common field comprises specification of multiple spatial streams allocated to a signal receiving station used for transmitting said DL PPDU (e.g. Fig. 3, 22, Paras [0092], [0100], [0201]), wherein said multiple spatial streams are assigned into a plurality of groups and multiple unequal MCSs are used for said plurality of groups in said DL MIMO transmission (e.g. Fig. 3, 22, Paras [0092], [0100], [0201]), and wherein each group corresponds to a respective MCS (e.g. Figs. 5, 11, 22 and Paras [0099], [0195]); and multiple user fields in said preamble (e.g. Fig. 30, para [0245]), comprising a same station  identification (ID) of said signal receiving station in correspondence to an MCS allocated to a group of said plurality of groups of spatial streams allocated to said signal receiving station (e.g. Paras [0092], [0140], [0196]); resolving an SIG-B field in said preamble in entirety; decoding information transmitted in said plurality of groups of spatial streams allocated to said signal receiving station […] in said DL PPDU according to said multiple unequal MCS (e.g. Para [0152], [0260]); and combining decoded information from said plurality of spatial groups allocated to said signal receiving station […] (e.g. Figs.18, 20 and Paras [0160]-[0162], [0173]). While describing assigning setting a first field of a preamble of a Physical Layer Convergence Protocol (PLCP) protocol data unit (PPDU) (as discussed above), Wang does not explicitly disclose the limitation: [to specify the multiple spatial streams], as claimed. However, Lou teaches or suggests, in the same technical field, the limitation: [to specify the multiple spatial streams], as claimed (see for example, Figs. 10, 28-29 and Paras [0005] [0204], [0212] of Lou: a receiver receiving a frame, generated by a transmitter; the frame including Physical Layer Convergence Protocol (PLCP) protocol data unit (PPDU), wherein said PPDU comprise a first field of a preamble of the PLCP PPDU indicate assigned number of spatial streams for each user). Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being  and transmit said PPDU to said receive station. Wang in view Lou does not explicitly disclose the feature [using a same station ID of the signal receiving station] and [corresponding to said same station ID], as recited in currently amended claim 11 a. However, Moon teaches or suggests, in the same technical field, the feature: [corresponding to said same station ID), as recited (e.g. Moon Fig. 7 and Paras [0099]-[0100]: association IDs of the same STA ID of the signal receiving station can be specified in the multiple in the multiple user fields. See also “header of the uplink frames 720, 730, and 740 in Fig. 7 that may be identical to each other). Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the wireless communication device disclosed by Wang in view of Lou with Moon’s teaching so that each of the plurality STAs identify the modulation and coding schemes (MCS) associated with is station identification. In combination, Wang is not altered in that Wang continues assigning MCSs to multiple spatial streams associated with a respective MCS and transmit said PPDU to said receive station. Therefore one of ordinary skill in the art, such as an individual working in the field of wireless communication could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned 

RE claim 12, Wang discloses the method and the wireless communication device of claim 11, wherein said multiple user fields are contained in one or more user block fields of an SIG-B field in said preamble (e.g. Wang Fig. 30 and paras [0244]-[0245]: contained in one or more user fields of SIG field in the preamble).   

Allowable Subject Matter
Claims 8-10, 17 and 25-27 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of Reference Cited.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERHANU TADESE/
PRIMARY EXAMINER, ART UNIT 2632